DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BORT (US 6,234,369) in view of BOSKO et al. (US 8,528,796).
Regarding claim 17, BORT discloses a method comprising providing an apparatus (1, 2) including a frame (1) comprising a first sub-frame (3a) and a second sub-frame (3b) that is slidable relative to the first sub-frame (3a) along a first direction; and providing a compression stocking comprising a stocking body, the stocking body inherently having an anterior portion and a posterior portion (col. 3, lines 8-9) (col. 5, lines 7-42).  BORT further discloses sliding the second sub-frame relative to the first sub-frame in the first direction to expand the anterior portion of the compression stocking relative to the posterior portion of the compression stocking (col. 5, lines 7-42) (figures 3 and 4).  However, BORT fails to disclose at least one first clasp member 
BOSKO teaches a stocking/sock assisting apparatus (10) comprising at least one first clasp member (46) coupled to a first sub-frame (26) and at least one second clasp (46) member coupled with a second sub-frame (28) in order to aid in securely holding the stocking/sock (32) from the apparatus (figures 1, 3 and 4).  Note that both the first and second clasp members (46) clip over a folded stocking/sock (32) against the respective sub-frame (26, 28) when in use as shown in figure 5.  Therefore, both the first and second clasp members (46) are coupled to both the posterior and anterior portions of the stocking/sock (32) considering the posterior and anterior portions are coupled to one another.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the both the first and second sub-frames of BORT with at least one clasp, in light of the teachings of BOSKO, in order to aid in securely holding the compression stocking from the apparatus.     
Regarding claim 18, BORT in view of BOSKO disclose both a first clasp member and second clasp member as discussed above.  It is considered old and known in the art to provide additional clasp members to a frame of a stocking assisting apparatus in order to provide additional securement of the stocking and thus prevent accidental disengagement thereof (please note US 4,130,226 and US 3,806,008 for support).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided each of the first and second clasp members with at least two clasp members because such is considered old and known 
Regarding claim 19, BORT discloses inserting a user’s leg into the compression stocking, wherein after the user’s leg is inserted, a proximal portion of the compression stocking is disposed proximate the user’s knee, and a distal portion of the compression stocking is disposed proximate the user’s ankle (col. 5, lines 7-42).

Allowable Subject Matter
Claims 1-16 are allowed.
Claims 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure. Note that US 5,593,071 discloses a sock/stocking assisting device similar to that of BORT (US 6,234,369), but with vertical posts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732